Citation Nr: 0530410	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son



INTRODUCTION

The veteran had active service from May 1953 to April 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that declined to reopen the claim for service 
connection for the disabilities as listed on the title page 
of this decision.  

An October 1955 rating decision previously denied the claims 
for service connection for right knee and low back 
disabilities.  The veteran was notified of that decision in 
November 1955; he did not appeal that decision and it became 
final.  Following review by a Decision Review Officer, the 
veteran's claims for these disabilities were reopened; the 
veteran was notified of this action in a March 2004 statement 
of the case (SOC).  

Regardless of the action taken by the RO, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
this case, the Board is deferring such action until all 
appropriate development is completed as discussed below.  See 
Ivey v. Derwinski, 2 Vet. App. 320 (1992) (complete all 
development prior to determining whether new and material 
evidence is submitted).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Since the issuance of the SOC in March 2004, additional 
pertinent evidence has been associated with the veteran's 
claims folder:  a VA examination report with nexus opinion 
was completed in April 2005.  Although this evidence was 
received by the RO prior to certification of the veteran's 
appeal to the Board, it has not yet been reviewed by the RO 
in connection with the current claims.  Because the 
additional evidence is pertinent to the issues on appeal, it 
must be reviewed by the RO, and a SSOC furnished if the 
appeal remains denied.  38 C.F.R. §§ 19.31(b)(1), 19.37(a) 
(2005).

At his hearing in July 2005, the veteran testified that he 
had been granted disability benefits by the Social Security 
Administration (SSA) in about 1962.  That disability 
determination and the medical records used by SSA have not 
been associated with the veteran's claims file.  The United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized the need to obtain SSA medical records in cases 
involving VA claims.  Murincsak v. Derwinski, 2 Vet. App. 
363, 371-2 (1992).  Accordingly, the RO should obtain and 
consider all the veteran's SSA medical records.  

This case is REMANDED for the following action:

1.  Obtain copies of the determination and medical 
reports upon which the Social Security Administration 
decision was predicated.

2.  Readjudicate the issues on appeal with consideration 
of all evidence received since the SOC.  If either claim 
remains denied, issue a supplemental SOC to the veteran 
and his representative.  They should be given an 
opportunity to respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


